Exhibit 10.1

STATE OF LOUISIANA

PARISH OF LAFAYETTE

CHANGE IN CONTROL AGREEMENT

AGREEMENT MADE as of the 18th day of September, 2019 (this “Agreement”) by and
between MIDSOUTH BANCORP, INC., a Louisiana corporation, domiciled in Lafayette,
Louisiana (“MIDSOUTH”) and James McLemore, of full age of majority,
(“EXECUTIVE”), by these presents do agree and contract that:

WHEREAS, Executive is employed by MidSouth Bank, N.A. (the “Bank”), the
wholly-owned banking subsidiary of MIDSOUTH, and serving as an officer of either
or both of MIDSOUTH and the Bank; and

WHEREAS, Executive’s services have contributed, and are expected to continue to
contribute, to the success and financial strength of MIDSOUTH; and

WHEREAS, MIDSOUTH now wishes to assure itself of the continued opportunity to
benefit from Executive’s services as an employee of the Bank and an officer of
either or both of MIDSOUTH and the Bank; and

WHEREAS, the Board of Directors of MIDSOUTH (the “Board”) has determined that
the best interests of MIDSOUTH would be served by setting forth the benefits
which MIDSOUTH will provide to Executive in the event Executive’s employment is
terminated on or after a Change in Control (as defined herein) under the
circumstances described herein, subject to any necessary prior regulatory
approval/non-objections to the form of this Agreement, and any necessary prior
approval/non-objections of any payments proposed to be made under this Agreement
pursuant to 12 C.F.R. Part 359 of the FDIC rules and regulations, if applicable.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do agree
and contract as follows:

1.

This Agreement is effective as of the date set forth above and shall continue
until the earlier of (i) the payment of all amounts owed hereunder, if any, or
(ii) the termination of EXECUTIVE’s employment without any amounts becoming
payable to EXECUTIVE hereunder. EXECUTIVE will be deemed to have terminated
EXECUTIVE’s employment hereunder when EXECUTIVE has incurred a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, an amended (the “Code”) from MIDSOUTH and the Bank, where it is reasonably
anticipated that EXECUTIVE will not perform any further services after that date
or that the level of bona fide services that EXECUTIVE will perform after that
date (whether as an employee or independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services EXECUTIVE performed over the immediately preceding thirty-six
(36) month period (or, if lesser, the period of EXECUTIVE’s employment).



--------------------------------------------------------------------------------

2.

If, during the term of this Agreement, MIDSOUTH or the Bank terminates
EXECUTIVE’s employment without Cause or EXECUTIVE terminates EXECUTIVE’s
employment with MIDSOUTH or the Bank for Good Reason, in either case upon or
within two years after a Change in Control (“Separation Upon Change in
Control”), subject to Paragraphs 7, 8, 9 and 10 below, EXECUTIVE shall be
entitled to receive a severance payment equal to EXECUTIVE’S Annual Base Salary
(the “Severance Payment”), which shall be paid (less applicable withholding
obligations) in a lump sum within 60 days following EXECUTIVE’s Separation Upon
Change in Control. Notwithstanding anything in this Agreement to the contrary,
any such payment obligation pursuant to this Agreement shall be solely an
obligation of MIDSOUTH and not an obligation of the Bank.

For purposes of this Agreement,

(i) “Annual Base Salary” shall mean the annual base salary EXECUTIVE is entitled
to receive from MIDSOUTH and/or the Bank as in effect immediately preceding the
date of EXECUTIVE’s termination of employment or, if greater, EXECUTIVE’s annual
base salary as in effect immediately preceding any action by MIDSOUTH described
in Paragraph 2(iv) below for which EXECUTIVE has terminated EXECUTIVE’s
employment for Good Reason; and

(ii) “Cause” shall mean, as determined by the Board in good faith, any of the
following: (A) EXECUTIVE’s willful misconduct or gross negligence in connection
with the performance of EXECUTIVE’s duties which the Board believes does or is
likely to result in material harm to MIDSOUTH or any of its subsidiaries;
(B) EXECUTIVE’s misappropriation or embezzlement of funds or property of
MIDSOUTH or any of its subsidiaries, including the Bank; (C) EXECUTIVE’s fraud
or dishonesty with respect to MIDSOUTH or any of its subsidiaries, including the
Bank; (D) EXECUTIVE’s conviction of or entering of a guilty plea or plea of no
contest with respect to any felony or any other crime involving moral turpitude
or dishonesty; or (E) EXECUTIVE’s breach of fiduciary duties owed to MIDSOUTH or
any of its subsidiaries, including the Bank; provided, however, EXECUTIVE shall
not be deemed to have been terminated for Cause hereunder unless and until there
has been delivered to EXECUTIVE a letter from the Board finding that EXECUTIVE
has engaged in the conduct set forth in any of the preceding clauses and
specifying the particulars thereof in detail and a copy of a resolution duly
adopted by the affirmative vote of the majority of the members of the Board who
are not officers of MIDSOUTH at a meeting of the Board of Directors called and
held for such purpose or such other appropriate written consent (after
reasonable notice to EXECUTIVE and an opportunity for EXECUTIVE, together with
EXECUTIVE’s counsel, to be heard before the Board), finding that EXECUTIVE has
engaged in such conduct and specifying the particulars thereof in detail; and

(iii) “Change in Control” shall mean a change in the ownership of MIDSOUTH or in
a substantial portion of the assets of MIDSOUTH (but not solely the effective
control of MIDSOUTH) within the meanings set forth in Section 409A of the Code
and the regulations promulgated thereunder. Notwithstanding the foregoing, a
Change in Control shall not include

 

2



--------------------------------------------------------------------------------

changes precipitated by an assisted transaction, conservatorship, or
receivership as provided in 12 C.F.R. §359.4(a)(3) as long as MIDSOUTH is
subject to the golden parachute payment provision of 12 C.F.R. §359; and

(iv) “Good Reason” shall mean, without EXECUTIVE’s written consent, any of the
following: (A) any action taken by MIDSOUTH or any of its subsidiaries which
results in a material reduction in EXECUTIVE’s authority, duties or
responsibilities, (B) the assignment to EXECUTIVE of duties that are materially
and adversely inconsistent with EXECUTIVE’s authority, duties or
responsibilities; (C) any material decrease in EXECUTIVE’s Annual Base Salary or
annual bonus opportunity or the benefits generally available to the class of
employees that includes EXECUTIVE (whether payable or provided by MIDSOUTH or
any of its subsidiaries), (D) the relocation of EXECUTIVE to any principal place
of employment other than EXECUTIVE’s current place of employment as of the date
hereof that would require an additional commute of 50 or more miles or (E) the
failure by MIDSOUTH or any of its subsidiaries to pay to EXECUTIVE any portion
of EXECUTIVE’s Annual Base Salary, annual bonus or other benefits within 10 days
after the date the same is due; provided, however, that EXECUTIVE must give
MIDSOUTH notice of any event or condition that would constitute “Good Reason”
within 30 days of the event or condition which would constitute “Good Reason,”
and upon the receipt of such notice MIDSOUTH and its subsidiaries shall have 30
days to remedy such event or condition, and if such event or condition is not
remedied within such 30-day period, any termination of employment by EXECUTIVE
for “Good Reason” must occur within 30 days after the period for remedying such
condition or event has expired.

3.

 

  (a)

EXECUTIVE agrees that during EXECUTIVE’s employment with MIDSOUTH or the Bank
and for a period of 12 months following a Separation Upon Change in Control,
without the prior written consent of MIDSOUTH, EXECUTIVE shall refrain, directly
or indirectly, and whether as a principal, agent, executive or otherwise, alone
or in association with any other person or entity, from

 

  (i)

Carrying on or engaging in a business similar to the Business of MIDSOUTH and
the Bank within the Designated Area (so long as MIDSOUTH or the Bank carries on
a business therein), by performing activities that are the same as or similar to
the type conducted, authorized, offered, or provided by EXECUTIVE to the Bank
within the 24-month period prior to the termination of EXECUTIVE’s employment;

 

  (ii)

Soliciting customers of MIDSOUTH and/or the Bank within the Designated Area (so
long as MIDSOUTH or the Bank carries on a business therein) for the purpose of
offering or providing any products or services that are similar to or
competitive with the Business of MIDSOUTH; and

 

  (iii)

Soliciting or attempting to solicit any employee or independent contractor of
MIDSOUTH or the Bank within the Designated Area with whom Employee had direct
personal contact during the last 24 months of Employee’s employment with
MIDSOUTH or the Bank to work for or

 

3



--------------------------------------------------------------------------------

  provide services to any business that competes with the Business of MIDSOUTH
or inducing or attempting to induce that employee or independent contractor to
terminate or lessen his or her affiliation with MIDSOUTH or the Bank or to
violate the terms of any agreement or understanding between that individual and
MIDSOUTH or the Bank.

For the purposes of this Agreement, if EXECUTIVE becomes employed by a competing
business, regardless of whether or not EXECUTIVE is an owner or equity interest
holder of that competing business, then EXECUTIVE shall be deemed to be carrying
on or engaging in a business similar to that of MIDSOUTH and the Bank.    

 

  (b)

Definition of Designated Area. The term “Designated Area” shall mean the
Louisiana parishes of Caddo, Calcasieu, DeSoto, East Baton Rouge, Iberia,
Jefferson Davis, Lafayette, Lafourche, Natchitoches, Sabine, Saint Landry, Saint
Martin, Saint Mary, and Terrebonne, and the Texas counties of Brazos, Collin,
Dallas, Harris, Hunt, Jefferson, Montgomery, Orange, Rockwall, and Smith.

 

  (c)

Definition of Business of MIDSOUTH. For the purposes of this Agreement, the
“Business” shall be defined as the provision of commercial and consumer banking
services or providing other financial products and services of the type provided
by MIDSOUTH or the Bank.

 

  (d)

In the event that EXECUTIVE breaches the terms of the noncompetition and
nonsolicitation provisions set forth in this Paragraph 3, in addition to any
other injunctive or monetary relief available to MIDSOUTH as a result of such
breach, as specified in Paragraph 3(e) below, MIDSOUTH’s obligation to pay the
Severance Payment (to the extent unpaid) shall immediately cease and EXECUTIVE
shall be required to repay to MIDSOUTH the gross amount (before tax
withholdings) of the Severance Payment (if previously paid).

 

  (e)

In the event of a breach, or a threatened breach, of any aspect of this
noncompetition and nonsolicitation covenant contained in this Paragraph 3,
MIDSOUTH shall, in addition to all other remedies, be entitled to: (i) a
temporary, preliminary, and/or permanent injunction against such breach without
the necessity of showing any actual damages or any irreparable injury, (ii) a
decree for the specific performance of this covenant, and/or (iii) damages,
attorney’s fees and costs.

 

  (f)

For purposes of this Paragraph 3, references to “MIDSOUTH” and the “Bank” shall
include Hancock Whitney Corporation and Hancock Whitney Bank, respectively,
following the closing of the merger (the “Closing”) contemplated by the
Agreement and Plan of Merger, dated as of April 30, 2019, by and between Hancock
Whitney Corporation and MIDSOUTH (as such agreement may be amended from time to
time).

4.

 

4



--------------------------------------------------------------------------------

This Agreement shall supersede the terms of any prior agreement or understanding
between EXECUTIVE and MIDSOUTH or any of its subsidiaries, including the Bank,
relating to severance in connection with the termination of EXECUTIVE’s
employment on or within two years after a Change in Control. In addition,
EXECUTIVE acknowledges and agrees that EXECUTIVE will not be eligible to receive
benefits under the MIDSOUTH Bank Severance Plan, or severance or similar
benefits under any other arrangement of MIDSOUTH or its affiliates, if EXECUTIVE
becomes entitled to receive payments under this Agreement. This Agreement shall
not supersede any of EXECUTIVE’s eligibility for health and welfare benefits
including COBRA, nor supersede any short-term and long-term incentive
compensation agreements entered by EXECUTIVE and MIDSOUTH or the Bank. No
amendment or modification of the terms of this Agreement shall be binding or
effective unless expressed in writing and signed by each party.    

5.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Louisiana.

6.

It is understood and agreed that should any portion of any clause or paragraph
of this Agreement be deemed too broad to permit enforcement to its fullest
extent, or should any portion of any clause or paragraph of this Agreement be
deemed to be unreasonable or unlawful, then said clause shall be reformed and
enforced to the maximum extent permitted by law. In the event that such portion
of any clause or paragraph be deemed incapable of reform, the offending language
shall be severed, and the remaining terms and provisions of this Agreement shall
remain unaffected, valid, and enforceable for all purposes.

If any of the provisions contained in Paragraph 3 of this Agreement are found by
a court of competent jurisdiction to exceed the maximum enforceable (i) periods
of time, (ii) geographic areas of restriction, (iii) scope of noncompetition or
nonsolicitation, and/or (iv) description of MIDSOUTH’S business, or for any
other reason, then such unenforceable element(s) of this Agreement shall be
reformed by such court and reduced to the maximum periods of time, geographic
areas of restriction, scope of noncompetition or nonsolicitation and/or
description of MIDSOUTH’s business that is permitted by law.

7.

It is intended that any payment or benefit which EXECUTIVE is to be paid or
provided in connection with the Agreement which is considered to be
non-qualified deferred compensation subject to Section 409A the Code, shall be
paid and provided in a manner, and at such time, as complies with, or is exempt
from, the applicable requirements of Section 409A of the Code. In connection
with effecting such compliance with, or exemption from, Section 409A of the
Code, the following shall apply:

 

  (a)

Neither EXECUTIVE nor MIDSOUTH shall take any action to accelerate or delay the
payment of any monies in any matter which would not be in compliance with, or
exempt from, Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

  (b)

If EXECUTIVE is a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code, any payment in connection with EXECUTIVE’s separation from service
(as determined for purposes of Section 409A of the Code) shall not be made until
six months after EXECUTIVE’s separation from service or, if earlier, EXECUTIVE’s
death as and only to the extent required by Section 409A of the Code.

 

  (c)

A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve-month period ending on
the specified employee identification date designated by MIDSOUTH consistently
for purposes of this Agreement and similar agreements or, if no such designation
is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Code.

8.

Notwithstanding any other provision of this Agreement, EXECUTIVE’s right to
receive the Severance Payment, is contingent upon and subject to: (i) any
restrictions imposed upon MIDSOUTH or its subsidiaries by law or any regulatory
bodies with authority over MIDSOUTH or its subsidiaries and (ii) EXECUTIVE
signing and delivering to MIDSOUTH a complete general release of all claims in a
form acceptable to MIDSOUTH, and allowing the applicable revocation period
required by law to expire without revoking or causing revocation of same, within
the 60 days following the date of the Separation Upon a Change in Control. If
the 60 days for EXECUTIVE to deliver the signed Release to MIDSOUTH and the
revocation period thereunder to expire without EXECUTIVE having elected to
revoke the Release, spans more than one calendar year, the Severance Payment
shall not be paid until the subsequent calendar year.

9.

Executive agrees to forfeit the right to receive the Severance Payment (if
unpaid) and to repay the gross amount (before tax withholdings) of the Severance
Payment (if previously paid or otherwise made available to Executive under this
Agreement) if the compensation would be or is subject to recovery under any
applicable law (including any rule of any exchange or service through which the
securities of MIDSOUTH or any of its related entities (“Affiliates”) are then
traded), including, but not limited to, the following circumstances:

 

  (i)

where such compensation was in excess of what should have been paid or made
available because the determination of the amount due was based, in whole or in
part, on materially inaccurate financial information of MIDSOUTH;

 

  (ii)

where such compensation constitutes “excessive compensation” within the meaning
of 12 C.F.R. Part 30, Appendix A;

 

6



--------------------------------------------------------------------------------

  (iii)

where Executive has committed, is substantially responsible for, or has
violated, the respective acts, omissions, conditions, or offenses outlined under
12 C.F.R. Section 359.4(a)(4); and

 

  (iv)

if MIDSOUTH or one of its Affiliates becomes, and for so long as MIDSOUTH or its
Affiliate remains, subject to the provisions of 12 U.S.C. Section 1831o(f),
where such compensation exceeds the restrictions imposed on the senior executive
officers of such an institution.

Executive agrees to return promptly any such compensation identified by MIDSOUTH
by written notice to EXECUTIVE. If Executive fails to return such compensation
promptly, Executive agrees that the amount of such compensation may be deducted
from any other compensation owed to Executive by MIDSOUTH. Executive
acknowledges MIDSOUTH’s rights to engage in any legal or equitable action or
proceeding in order to enforce the provisions of this Paragraph 9. The
provisions of this Paragraph 9 shall be modified to the extent, and remain in
effect for the period, required by applicable law.

10.

This Agreement does not constitute an agreement to make any golden parachute
payment for purposes of 12 C.F.R. Section 359.2 until all required regulatory
approvals have been received. Notwithstanding the timing for the payment of the
Severance Payment described in Paragraph 2, no payment shall be made that
requires the concurrence or consent of the appropriate federal banking agency of
MIDSOUTH pursuant to 12 C.F.R. Section 359 prior to the receipt of such
concurrence or consent. Any payment suspended by operation of this Paragraph 10
shall be paid as a lump sum within thirty (30) days following receipt of the
concurrence or consent of the appropriate federal banking agency of MIDSOUTH or
as otherwise directed by such federal banking agency or on the schedule outlined
in Paragraph 2, whichever is later. MIDSOUTH shall use good faith efforts to
seek all required regulatory approvals and to submit all required certifications
prior to Closing.

11.

This Agreement shall not be deemed to constitute an employment contract between
MIDSOUTH or any of its subsidiaries, including the Bank, and EXECUTIVE, and
nothing herein shall be deemed to give EXECUTIVE the right to continue in the
employ of MIDSOUTH, the Bank or any of their subsidiaries, or interfere with the
right of MIDSOUTH, the Bank or any of their subsidiaries to discharge EXECUTIVE
at any time and for any reason.

12.

This Agreement may be modified or amended only in writing signed by EXECUTIVE
and a duly authorized agent of the Board in his or her official capacity
representing the Board.

13.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in the event any
payment payable or benefit deliverable to or for the benefit of EXECUTIVE,
whether paid or payable or delivered or deliverable pursuant to the terms of
this Agreement or any other plan or agreement between EXECUTIVE and MIDSOUTH or
the Bank (the “Total Payments”), is or will be subject to the excise tax imposed
by section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced to the maximum amount that could be paid to EXECUTIVE without giving
rise to the Excise Tax (the “Safe Harbor Cap”), if and only if the net after-tax
payment to EXECUTIVE after reducing EXECUTIVE’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including after payment of the
Excise Tax) payment to EXECUTIVE without such reduction. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
Severance Payment and then to any other plan or agreement that triggers such
Excise Tax (against the amounts payable latest in time to the extent
practicable). All mathematical determinations, and all determinations as to
whether any of the Total Payments are “parachute payments” (within the meaning
of Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to EXECUTIVE shall be
reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving at
such determinations, shall be made by the outside accounting firm selected by
MIDSOUTH (the “Accounting Firm”). The Accounting Firm’s determinations shall be
final, binding and conclusive on all parties except as described in the
following sentences. If the Accounting Firm determines that no Excise Tax is
imposed on the Total Payments and it subsequently is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding which
has been finally and conclusively resolved, that the Total Payments are in
excess of the Safe Harbor Cap (hereinafter referred to as an “Excess Payment”),
such Excess Payment shall be deemed for all purposes to be an overpayment to
EXECUTIVE made on the date EXECUTIVE received the Excess Payment and EXECUTIVE
shall repay the Excess Payment to MIDSOUTH on demand; provided, however, if
EXECUTIVE shall be required to pay an Excise Tax by reason of receiving such
Excess Payment (regardless of the obligation to repay MIDSOUTH), EXECUTIVE shall
not be required to repay the Excess Payment (and if EXECUTIVE has already repaid
such amount MIDSOUTH shall refund the amount to EXECUTIVE). This paragraph shall
supersede any contrary provisions in any other plan or agreement between
EXECUTIVE and MIDSOUTH or the Bank.

14.

This Agreement is personal to EXECUTIVE and, without the prior written consent
of MIDSOUTH, EXECUTIVE’s entitlements hereunder shall not be assignable by
EXECUTIVE other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be binding upon MIDSOUTH and its
successors and assigns. As used in this Agreement, “MIDSOUTH” shall mean
MIDSOUTH as hereinbefore defined and any successor to its businesses and/or
assets that assumes and agrees to perform this Agreement by operation of law or
otherwise.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

Dated and Executed this 18th day of September, 2019.

 

EXECUTIVE:

/s/ James McLemore

James McLemore

 

MIDSOUTH BANCORP, INC. BY:  

/s/ Jake Delhomme

Name:   Jake Delhomme Title:   Chairman

[Signature Page to Change of Control Agreement]